                                          Case 18-50214-rlj11 Doc 893-6 Filed 01/22/19                                                          Entered 01/22/19 16:24:09       Page 1 of 7


                                                           Case 1-8-502L7+lii-T                          Claim 69-1 Part               2   Filed 12105/1-8 Desc Exhibit   A   Page   1-   of
                                                                                                                                           7

   Check2l Fed Lookup lnformation
 fficf BariGßolJflD¡¡E¡cHÂFrsC{rcÈe8¡DGllfmnln¡sfÎoil,          I   llffÊmÀßtfi*s1(lþ{¡fláìBEro¡¿ÉrffiEicttsþßEfoo¡$ElÐlt         l,

                                    3û€ lr. r-ã
                                                                                                                          70554
                                                7gOI2                     Jv'*aBãk
        æ    t.''...-              FÞÐ æ3-t5l:
                               "TAWEW.IEXAS                                                                               æ¡íÉ2
                                                                                                                          -Tmr
F--æ-l                                                :r   ..PÀYl


t;ffi]                                     rrriat?¡           qiq Þoll^Êsl 0o      cËt{Ts             úi.r'?á     .   535 .60



                                                                                    Ëôtr                              p
                                                              Rts
 TO
 THE
            REACOq-DTKUS STiYDER, LP
cRoÊÊ
 of
                                                                                            uslz6   ffi&lf¡rr!a

                    Í.tl?OççLr r:ltl1¡lr5?5r:                          ¿O¡ ÊÊq ¡F




             tabÞþsl




                        E
                        {
                                           Case 18-50214-rlj11 Doc 893-6 Filed 01/22/19                                               Entered 01/22/19 16:24:09      Page 2 of 7


                                                      Case 1B-502L7+ljLL Claim 69-1- Part                                 2   Filed 1-2l05/l-8 Desc Exhibit   A   Page 2 of
                                                                                                                              7

   Check2l Fed Lookup lnformation
ffiffiffE¡qi¡¡oE5counçtmu¡[rñfr:!Êto6flÐr                   I wtt¡ütßr$i8rEÉlþ|¡¡r]leEt0wÌr€tctfcffi         EmisÉrffi.



ffiffiB r-   I   1.,"....
                                 h
                                     808 N, 1.27
                             PLAf¿!Êrr,   ræs
                                          293-?5t1
                                                   ?9072             JVtl¡Bar*                 7055s
                                                                                                                 70555
                                                                                                                 æ-l¡5?
                                                                                                                 -ñT-
                                                - .\.yAl                                         ailot¡{1

  26JOl18                                   *.****69 11f)        *r*.sl   ¡¿   c5t{15          ¡rr*r59.     11O . 00



                                                                                FE¡Sæ DTÍIS AüO CGI¡PAilT.   ç
                                                           RDS

  TO
 THÊ
ORÐEÊ
             ¡EÀõCR-DYK8S SNYDßR,
 0Ë                                       "Þ
                                                                                                                                  I

                      r.g?0555l| r:lIIl¡rr5?5r:                    ¡0¿ gË1 l'''
                                            Case 18-50214-rlj11 Doc 893-6 Filed 01/22/19                                                      Entered 01/22/19 16:24:09   Page 3 of 7


                                                         Case 1-8-50217-rljLL Claim 69-L Part                                     2   Filed   12l05/l-8 Desc Exhibit A Page 3 of
                                                                                                                                      7

   Check2l Fed Lookup lnformation
ctø(t¡4fceoüiD¡igÀcHil€r8olßOioilnAufÉtüÞPl[rofio*.                 I Yífñl*rils{.fiOùDf,¡lg.€rofÊwtr¡dtq(flcEl00ß€*E


ffirffi <D:   I tt.ao."
                                    3æ N. L27
                             PulùVlÞi¡r,
                                  tlpÈ
                                           f ËXå,S 79ô72
                                           293'251   I
                                                         -
                                                             FAY.   lI
                                                                            Jìisa&*                  ?0556

                                                                                                          Àuottrr
                                                                                                                          i0556
                                                                                                                           q#e
                                                                                                                    ôF cHEe(.

                                             *titrrß,         qô¿ ooruns     I nn   cÊ{rs            111116,-EÕ¿-00
  2GJI'IJ18
                                                                                                                                                                                             Þ

                                                              tDs                   RÉ^ûon   or€   Auro               u
 TO
fHÊ           N,EÀGOR-DTKES SNYDER.        I.p
                                                                                                                                                                                        rn
CEDË1
 OF




                   |.o?05çBr        ¡:¡l¡lrL5?5r:                        ¿Oe BËq ¡u
                                       Case 18-50214-rlj11 Doc 893-6 Filed 01/22/19                                       Entered 01/22/19 16:24:09    Page 4 of 7


                                                 Case 1-B-50217+ljLL Claim 69-1 Part                          2   Filed 12105/L8 Desc Exhibit   A   Page 4 of
                                                                                                                  7

    Check2l Fed Lookup lnformation
             ßqu.l{FqHtcll¡iIrY grFlt¡ lolu                    ilf,'sõíffi    D-iË¡üåäi'sdti*   marit

 ût
l-lt--]
        r'1.,...'.           Pn
                               B€ ll.
                                  n
                                        1.27
                         Pt¡rw¡Êw. Î€xÄS ?9ûr2
                                      ¡9S-231t

                                                 ?ÁY
                                                             JvüBar*               ?055?

                                                                                     AuMSCE€f
                                                                                                 70557
                                                                                                    ry#
                                                                                                                      I
r,@                                    a+*¡r+56_ 748 DOÈÁnl       cÊÀ¡ls           .r r.+6ß - r¿¡   .   nfl



                                                  RDS

  TO
 lHE       RB¡COR_DIIKËS SSYDER¡ fJP
ORDéñ
 OF
                                                                           .+rssliæ{r!4-
                r0?o95?rr     r: ¡ ¡    l1¡L5 ?5t:      ¿o   ¿ Ê89 llp
                                                       Case 18-50214-rlj11 Doc 893-6 Filed 01/22/19                                           Entered 01/22/19 16:24:09       Page 5 of 7


                                                                   Case 1-8-502I7+ljLL                   Claim 69-l- Part       2        Filed 12105/L8 Desc Exhibit   A   Page 5 of
                                                                                                                                         7

          Check2l Fed Lookup lnformation
I    $æ(BãGûniD¡'iE¡Cüt¡c€coloB€E¡ll¡uïfiorÌ9rÞæfiÜt.                  I sEnÍfiortc(ro$f¡¡sttrDr€frEc|ÉD(ÆÉroo¡iâ'il1' I'

                                              608 N. t-27                                                               70675
                                        PIANSEW, ïEXiS         7Ð0t:           JvdaBÈ*                 706i5 +i#
            ü)
                 ,
                     Ë !....!¡
                                            f'tÉft   â96.251   I
                                                                                                        år¡cù+¡ToF cHêci                                                                    I
                                                                                                                                                                                                ÌI
                                                                                                                                                                                            o
                                                                                                                                                                                            n ó
      30¡ul,li                                                           æ..oo I oo   CE¡¡fS           *rii*6e   ,11c. cc

                                                                                                                                                                                                o
                                                                                                                                                                                                v
                                                                                       aEÀ6CA   tlÍ6               !l                                                                           o
                                                                                                                                                                                                m
                                                                                                                                    T                                                           v
     TO                                                                                                                             d.                                                          o
    THE
    ORDER
                     RED6OR.DYKE-C      SNÍDÐR.      tF                                                                             t                                                           .'!

     ol                                                                                                                             f
                                                                                                                                    4



                                 r.0?0Ê?5r.   r:¡¡¡t¡r'5?5r:                ¿0¿ ÉÊq ]il
                                          Case 18-50214-rlj11 Doc 893-6 Filed 01/22/19                                    Entered 01/22/19 16:24:09         Page 6 of 7


                                                          Case 18-502L7+liLL Claim 69-1 Part                     2   Filed 1-2105/1-8 Desc Exhibit   A   Page 6 of
                                                                                                                     7

      Check2l Fed Lookup lnformation
 ûrÊttllclËffiJrDr* ClllllêEsct86n¡Ûúll¡tFiü.$?fÛ,01t.           I


ffiffi  G
      DA]E.
              .   i.,*.rrr
                                     ffia il l'2?
                              ItÂsrdrÈrr, rExÂa ?9072
                                   FlÞ.É 2g3   asl!
                                                          ?Alf
                                                                          Jvs¡Bd(           ?068r +ì#
                                                                                             ÁMOUtÍf Oí$.ËCX:,


  30¡m¡¡.8                                r    fi*'r60,     ?5?      *..**sf   on   cÉ{Ts   +*r*Én-tq?_00


                                                           RD€
                                                                                    ÉÀG0ñ                                                                                     7
                                                                                                                                                                              c¡
                                                                                                                                                                              ú
                                                                                                                                                                              u
  TO
 THË                                                                                                                 Iq                                                   o
                                                                                                                                                                              o
ôßDÊT
              8EÀGOR-ÞTKES SIíTDER I I¡P
 OF                                                                                                                  $                                                    6
                                                                                                                     I


                       ¡ro?oÊgtË    ¡:LItl¡r.5?5r:                     ¿0¡ ÊËq        llF
                                         Case 18-50214-rlj11 Doc 893-6 Filed 01/22/19                                                        Entered 01/22/19 16:24:09        Page 7 of 7


                                                         Case 18-502L7-rli1-1-                        Claim 69-1- Part              2   Filed 12l05/1-B Desc Exhibit   A   Page 7 of
                                                                                                                                        7

   Check2l Fed Lookup lnformation
 (IcD(¡ffimuþ¡ÉÂûüfieErca(oncfl!{nllfFÐt¡o?fo3Ûflü.         I    fft$¡rf,follBÀc'L}lol¡¡f¡¡l¡¡¡qtçn$'e¡ûGc1(rGEÊ!0is¡ffr'   ¡


ffinffi o'1...."..
                                   008 N. l-2¡
                             fl¡wlw.rEx¡9
                                '' ¡tun 2lÊ2511?9ct2
                                                 '.---   ÞAYTr
                                                                       Jv*a¡ar*                    ?06¿2

                                                                                                     Ätf)$¡f of
                                                                                                                      70682
                                                                                                                      s;#
                                                                                                                                a
                                                                                                                                :
                                                                                                                                !
                                                                                                                                I
                                                                                                                                !
                                                                                                                                                                                            I
                                                                                                                                                                                            I
                                         {   ¡**1i71 ,928        .*.ortl   oo    cÉJts             f*ri¡t1   .   g?8 ûo
                                                                                                                                I

                                                                                                                                I
                                                                                                                                ¡



                                                                                                                                I
                                                                                                                 LP             !
                                                          &DS

 TO
 lHE        RE¡COR-DYXES $TD¿R, LF
ORDER
 0€
                                                                                                                                               g

                   Ëo?OËE¡r.       r:¡t¡¡tq!?5r:                    ¿0¿ B'Êq år
